Order filed December 29, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00791-CV
                                    ____________

        GALVAN, THOMAS (D/B/A TOM'S TRUCKING), Appellant

                                          V.

                         AMISTAD GROUP, LLC, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-13222

                                     ORDER
      The notice of appeal in this case was filed November 20, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before January 8, 2021. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee, the appeal will be dismissed.

                                        PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.